Citation Nr: 0301422	
Decision Date: 01/27/03    Archive Date: 02/04/03	

DOCKET NO.  00-09 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to disability compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002), 
for postoperative residuals of a necrotic and perforated 
colon and residuals of intra-abdominal abscess.  

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
sarcoidosis.  

3.  Entitlement to an increased rating for spondylosis of 
the lower dorsal and upper lumbar spine with chronic 
lumbar strain and degenerative joint disease, currently 
evaluated as 40 percent disabling.  

4.  Entitlement to an increased rating for Osgood-
Schlatter's disease of the left knee, currently evaluated 
as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1970 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

During a personal hearing in June 2002, the veteran 
indicated a desire to claim entitlement to increased 
ratings for his back disability and left knee disability 
as well as a total disability rating based on individual 
unemployability due to service-connected disability.  
These claims are referred to the RO for its consideration.  


FINDINGS OF FACT

1.  An October 1996 RO decision denied increased 
evaluations for the veteran's service-connected 
spondylosis of the lower dorsal and upper lumbar spine 
with chronic lumbar strain and degenerative changes and 
his Osgood-Schlatter's disease.  The veteran was notified 
of this decision by official letter dated November 3, 
1996.  

2.  In December 1996, the veteran filed a notice of 
disagreement with the denial of his claims for increased 
evaluations for spondylosis of the lower dorsal and upper 
lumbar spine with chronic lumbar strain and degenerative 
changes and Osgood-Schlatter's disease of the left knee.  
The RO provided the veteran with a statement of the case 
addressing increased ratings for these disabilities in 
February 1998.  

3.  The veteran did not file a timely substantive appeal 
with the VA regarding the issues of increased ratings for 
spondylosis of the lower dorsal and upper lumbar spine 
with chronic lumbar strain and degenerative changes and 
Osgood-Schlatter's disease of the left knee.  

4.  The RO denied entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities in a rating decision dated in February 1998.  
The veteran was notified of this denial by official letter 
dated February 9, 1998.  

5.  On February 16, 1998, the veteran submitted his notice 
of disagreement with the denial of a total rating based 
upon individual unemployability due to service-connected 
disabilities; in October 1998, the RO issued a statement 
of the case addressing this issue.  

6.  The veteran did not file a timely substantive appeal 
with the VA regarding the issue of a total disability 
rating based on individual unemployability due to 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a timely substantive appeal of an 
October 1996 RO decision denying increased evaluations for 
spondylosis of the lower dorsal and upper lumbar spine 
with chronic lumbar strain and degenerative changes and 
Osgood-Schlatter's disease of the left knee have not been 
met.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b) (2002).  

2.  The criteria for a timely substantive appeal of a 
February 1998 RO decision denying a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record 
reflects that the veteran and his representative have been 
provided with statements of the case informing them of the 
necessity of filing timely substantive appeals, a May 2001 
VA letter informing them of obligations regarding 
development under VCAA, and a letter from the Board 
informing them regarding the requirements for a timely 
substantive appeal.  In essence, the matter of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" 
has been addressed.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran has submitted information and 
evidence regarding his assertion that timely substantive 
appeals have been submitted.  There is no indication that 
any additional relevant evidence exists and it is 
concluded that the VA has complied with the VCAA and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further 
notification or development could be undertaken that has 
not already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The formality of perfecting an appeal to the Board is part 
of a clear and unambiguous statutory and regulatory scheme 
that requires the filing of both a notice of disagreement 
(NOD) and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 
(1993).  Appellate review of an RO decision is initiated 
by an NOD and completed by substantive appeal after a 
statement of the case (SOC) is furnished.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200 (2002).  

After an appellant receives the SOC, the appellant must 
file a formal appeal within 60 days from the date the SOC 
is mailed, or within the remainder of the one-year period 
from the date the notification of the RO decision was 
mailed, whichever period ends later.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(b); see 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992) (where a claimant 
did not perfect appeal by timely filing substantive 
appeal, RO rating decision became final.)  By regulation, 
this formal appeal must consist of either "a properly 
completed VA Form 1-9,...or correspondence containing the 
necessary information."  38 C.F.R. § 20.202 (2000).  A 
properly completed VA Form includes the signature of the 
claimant, his representative, or his guardian.  See 
Fleishman v. West, 138 F.3d 1429 (Fed. Cir. 1998); cert. 
denied 119 S. Ct. 371 (1999).  The formal appeal permits 
the appellant to consider the reasons for an adverse RO 
decision, as explained in the SOC, and to formulate and 
present specific arguments relating to errors of fact or 
law made by the RO.  38 U.S.C.A. § 7105(d)(3); Roy, at 
555.  

Upon request, the time period for filing a substantive 
appeal may be extended for a reasonable period for good 
cause shown.  38 U.S.C.A. § 7105(d)(3).  A request for 
such an extension should be in writing, and must be made 
prior to the expiration of the time limit for filing the 
substantive appeal.  38 C.F.R. § 20.303 (2000).  

In this case, the RO denied the veteran's claims for 
increased ratings for spondylosis of the lower dorsal and 
upper lumbar spine with chronic lumbar strain and 
degenerative changes and Osgood-Schlatter's disease of the 
left knee by rating decision in October 1996.  The veteran 
was notified of that action by letter dated November 13, 
1996.  He submitted a notice of disagreement in December 
1996.  

A statement of the case was issued on February 5, 1998.  
This statement of the case also addressed other issues.  
On February 16, 1998, the veteran submitted VA Form 9 
which addressed other issues, but did not address the 
issues of increased ratings for spondylosis of the lower 
dorsal and upper lumbar spine with chronic lumbar strain 
and degenerative changes and Osgood-Schlatter's disease of 
the left knee.  

At the time the veteran was provided with the statement of 
the case, he was advised that he must file a formal appeal 
to complete his appeal.  He was advised that he must file 
the appeal with the RO within 60 days from the date of the 
issuance of the statement of the case or within the 
remainder, if any, of the one year period from the date of 
the letter notifying him of the action he had appealed.  
He was advised that in the appeal, he should address the 
benefit that he wanted, the facts in the statement of the 
case that he disagreed with, and the errors that he 
believed had been made in applying the law.  

The veteran did not file a VA Form 9, or any 
correspondence relating to the appeal of the issues of 
increased ratings for spondylosis of the lower dorsal and 
upper lumbar spine with chronic lumbar strain and 
degenerative changes and Osgood-Schlatter's disease of the 
left knee within 60 days of the issuance of the statement 
of the case on February 5, 1998, and the one-year period 
from the date of the letter notifying him of the action 
appeal had already expired.  The veteran did not file a 
request for an extension of time.  Accordingly, the 
veteran has not timely filed a substantive appeal of the 
issues of increased ratings for spondylosis of the lower 
dorsal spine and upper lumbar spine with chronic lumbar 
strain and degenerative changes and Osgood-Schlatter's 
disease of the left knee.  

By rating decision dated February 5, 1998, the RO denied 
the veteran's claim for a total disability rating based on 
individual unemployability due to service-connected 
disability.  The veteran was notified of this action by 
letter dated February 9, 1998.  In the VA Form 9, received 
February 16, 1998, the veteran expressed disagreement with 
the denial of a total rating based on individual 
unemployability due to service-connected disability.  In 
October 1998, the RO issued a supplemental statement of 
the case addressing the denial of a total rating based on 
individual unemployability due to service-connected 
disability.  The veteran was advised that he must complete 
a substantive appeal for any issue for which he had not 
previously filed a substantive appeal and that he had 60 
days to respond to perfect his appeal.  

The veteran did not file a VA Form 9, or any 
correspondence relating to the appeal of the issue of a 
total rating based on individual unemployability due to 
service-connected disability following the issuance of the 
October 1998 statement of the case and within one year of 
the February 9, 1998, notice to the veteran.  The veteran 
did not file a request for an extension of time.  
Accordingly, the veteran has not filed a timely 
substantive appeal of this issue.  

In September 2002, the Board notified the veteran and his 
representative that substantive appeals had not been filed 
with respect to the above discussed issues.  The veteran 
submitted a statement indicating that he had discussed 
these issues during a personal hearing.  The personal 
hearing was held in June 2002 and, as noted in the 
introduction, again raises claims with respect to these 
issues which have been referred to the RO for its 
consideration.  However, this personal hearing did not 
occur within a time that permits it to be considered as a 
timely substantive appeal for the above discussed issues.  
In YT v. Brown, 9 Vet. App. 195 (1996), the United States 
Court of Appeals for Veterans Claims (Court) affirmed a 
Board decision which denied the appellant's claim based 
upon the lack of a timely substantive appeal.  The Court 
held that because the claimant did not file the 1-9 until 
after the time had expired, she did not perfect her 
appeal.  See Mason v. Brown, 8 Vet. App. 44, 54 (1995) 
(citing Roy at 555); see also 38 C.F.R. § 19.32 (agency of 
original jurisdiction may close the appeal without further 
notice to an appellant or his or her representative for 
failure to respond to a statement of the case within the 
period allowed; if appellant files substantive appeal 
within the one-year period, the appeal will be 
reactivated).  In this case, the veteran similarly failed 
to file an appeal prior to expiration of the time allowed 
by law for doing so, and his claims discussed above are 
not before the Board.  


ORDER

A timely substantive appeal of a decision denying 
increased evaluations for spondylosis of the lower dorsal 
and upper lumbar spine with chronic lumbar strain and 
degenerative changes and Osgood-Schlatter's disease of the 
left knee was not timely filed, and the appeal with 
respect to these issues is dismissed.  

A timely substantive appeal of a decision denying a total 
rating based on individual unemployability due to 
service-connected disabilities was not timely filed, and 
the appeal with respect to this issue is dismissed.  


REMAND

A statement of the case addressing the issue of whether 
new and material evidence had been submitted to reopen a 
claim of service connection for sarcoidosis was issued in 
February 1998.  A statement of the case addressing the 
issue of entitlement to disability compensation pursuant 
to 38 U.S.C.A. § 1151 was issued in March 2000.  
Subsequent to the issuance of each of the statements of 
the case, and prior to the certification and transfer of 
the record to the Board, additional relevant treatment 
records were received.  However, an SSOC was not issued.  
See 38 C.F.R. § 19.37(a) (2002).  

The controlling regulations provide that a "supplemental 
statement of the case...will be furnished to the 
appellant...when additional pertinent evidence is received 
after a statement of the case...has been issued."  38 C.F.R. 
§ 19.31 (2002).  Here, before transfer of the claims file 
from the RO to the Board, the RO obtained additional VA 
treatment records that were not previously on file.  
Accordingly, because these additional medical records 
contain evidence pertinent to the appellant's claims, a 
remand is required for the issuance of a supplemental 
statement of the case.  38 C.F.R. § 19.9 (2002).  

(Parenthetically, the Board notes that the criteria for 
issuing an SSOC changed effective February 22, 2002.  See 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.31).  However, under amended 38 C.F.R. 
§ 19.31, a remand for the issuance of an SSOC would still 
be required because the additional pertinent evidence was 
received by the RO before the appeal was sent to the 
Board.  Amended 38 C.F.R. § 19.31 only does away with the 
requirement that the RO issue an SSOC upon receipt of 
additional pertinent evidence when the evidence was 
received after the appeal is certified and sent to the 
Board.  Id.; also see Chairman's Memorandum, No. 01-02-01 
(Jan. 29, 2002).  Likewise, amended 38 C.F.R. § 20.1304 
(see 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (effective 
February 22, 2002) (codified at 38 C.F.R. § 20.1304) only 
does away with the requirement that a claim be remanded 
for the issuance of an SSOC upon receipt of additional 
pertinent evidence by the Board when that evidence was 
sent directly to the Board.  

In light of the above, the appeal is REMANDED to the RO 
for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159 are fully complied with 
and satisfied.  

2.  The veteran should be afforded a VA 
gastrointestinal examination to 
determine the etiology of any currently 
manifested residuals of a necrotic and 
perforated colon and residuals of 
intra-abdominal abscess.  The claims 
file must be made available for the 
examiner to review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any currently manifested residuals 
of a necrotic and perforated colon and 
residuals of intra-abdominal abscess 
are related to treatment provided the 
veteran, by the VA.  If it is 
determined that chronic additional 
disability exists, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the additional disability is the 
result of fault on the part of VA in 
furnishing treatment or that the 
necrotic and perforated colon and 
residuals of intra-abdominal abscess 
are the result of an event not 
reasonably foreseeable.  If necrotic 
and perforated colon and residuals of 
intra-abdominal abscess cannot be 
identified, or if identified cannot be 
shown to be due to VA fault or the 
result of an event not reasonably 
foreseeable, on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims in 
light of any additional evidence 
obtained.  

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless other notified.  


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Error! Not a valid link.

